Citation Nr: 0410157	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 12, 2000, for 
the grant of service connection for postoperative residuals of 
coronary artery disease with myocardial infarction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
pertinent part, the RO in that rating decision granted service 
connection for coronary artery disease, myocardial infarction, 
coronary artery bypass graft as secondary to the veteran's 
service-connected hypertension.  In the rating decision, the RO 
assigned an effective date of May 12, 2000.  The veteran's 
disagreement with the May 12, 2000, effective date led to this 
appeal.  In conjunction with this appeal, a hearing was held 
before a hearing officer at the RO in April 2002, and the veteran 
and his wife testified before the undersigned at a hearing held at 
the RO in September 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained, and VA has fulfilled 
its duty to inform and the duty to assist the veteran.  

2.  The RO received the veteran's original claim for service 
connection for service connection for postoperative residuals of 
coronary artery disease with myocardial infarction on May 12, 
2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 12, 2000, for 
service connection for postoperative residuals of coronary artery 
disease with myocardial infarction are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran contends that a letter he wrote to VA in November 1997 
constituted an informal claim for service connection for 
postoperative residuals of coronary artery disease with myocardial 
infarction secondary to his service-connected hypertension.  

Development of the Appeal

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (codified as amended at 38 U.S.C.A.  §§ 5103, 5103A (West 
2002)).  The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  In August 2001, VA 
issued regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

In December 2003, VA's General Counsel issued an opinion regarding 
the applicability of the VCAA to an issue initiated in a notice of 
disagreement.  See VAOPGCPREC 8-03.  In that opinion the General 
Counsel held that although VA must notify a claimant of the 
evidence needed to substantiate a claim on receipt of a complete 
or substantially complete application, VA is not obligated to 
inform the claimant of the evidence needed to support an issue 
that is initially raised in a notice of disagreement if VA has 
already given the required notice regarding the original claim.  

In this case, the RO notified the veteran of the evidence required 
to substantiate his claim for service connection for postoperative 
residuals of coronary artery disease with myocardial infarction in 
June 2000.  In that notice the RO informed the veteran that in 
order to support his claim he had to submit medical evidence of a 
current diagnosis of disability, evidence of having incurred an 
injury or disease in service, and medical evidence linking the 
currently diagnosed disability to a disease or injury that began 
in service or evidence that the disability was caused by a 
service-connected condition.  The RO also informed the veteran 
that the RO would obtain any relevant records from a VA medical 
treatment facility, but that he was responsible for obtaining any 
evidence from a private medical care provider and submitting that 
evidence to the RO.  Although the June 2000 notice was sent to the 
veteran in the context of establishing a well-grounded claim, 
which concept was eliminated by the VCAA, that notice is 
sufficient to meet the requirements of 38 U.S.C.A. § 5103(a) 
because the evidence needed to establish a well-grounded claim is 
the same as that needed to substantiate a claim for service 
connection.  See Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 
2003).  In addition, in March 2001, the RO sent the veteran a 
letter apprising him of the passage of the VCAA and again advising 
him of evidence needed to substantiate a claim, outlining evidence 
VA would obtain and evidence and information, submission of which 
was his responsibility.  In sum, the veteran was notified and 
aware of the evidence needed to substantiate his claim and the 
avenues through which he might obtain such evidence and was 
notified and aware of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims (Court), in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  The Court's decision in Pelegrini 
also held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

Here, the only notice to the veteran concerning the VCAA was the 
March 2001 letter.  Admittedly, it did not fully fulfill the duty 
to notify as set forth in the VCAA.  However, the veteran has on 
more than one occasion set forth the basis and identified the 
evidence supporting his claim for an earlier effective date.  
Significantly, he has asserted that the evidence already of record 
supports his claim.  In this case, although the veteran was not 
specifically provided notice of the "fourth element," the Board 
finds that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  

In addition, the Board notes that resolution of the veteran's 
appeal is dependent on a finding that he submitted a viable claim 
for service connection for postoperative residuals of coronary 
artery disease with myocardial infarction prior to May 12, 2000, 
in that an earlier effective date cannot, as a matter of law, be 
assigned in the absence of such a finding.  The RO informed the 
veteran of these requirements in its May 2002 statement of the 
case.  In this regard, the Board notes that the Court has held 
that the provisions of the VCAA are not applicable if resolution 
of an appeal is dependent on statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The issue in this 
case is whether a November 17, 1997, letter from the veteran was 
received by VA and whether it was an informal claim for secondary 
service connection for postoperative residuals of coronary artery 
disease with myocardial infarction.  Assuming, without deciding, 
that VA in fact received the letter in 1997, the issue would be 
resolved as a matter of law.  No further benefit could accrue to 
him, therefore, by providing additional notice pursuant to 38 
U.S.C.A. § 5103(a) would serve no useful purpose.  See also Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (VA's error in not 
sending a VCAA notice to the appellant was non-prejudicial because 
there was no entitlement to the claimed benefit as a matter of 
law).  

Notwithstanding the above, since his appeal was initiated in July 
2001, the veteran has provided testimony at two hearings and has 
submitted extensive arguments in support of his appeal.  The Board 
finds that he has been sufficiently informed of the evidence 
needed to substantiate his appeal, that he has had ample 
opportunity to identify any evidence that might be relevant to the 
appeal, and that the RO has properly developed such evidence.  For 
these reasons, the Board has determined that the veteran has not 
been prejudiced by any deficiency that may have occurred in the 
June 2000 and March 2001 notices, and that the Board may proceed 
to consider the merits of his appeal.  

Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  The effective date 
of an award of disability compensation shall be the day following 
separation from service or the date entitlement arose if the claim 
is received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2003).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal communication 
in writing requesting a determination of entitlement or evidencing 
a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).  

Any communication or action, indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the date 
it was sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2003).  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  
A veteran is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See 38 
C.F.R. § 3.102 (2003).  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Factual and Procedural Background 

The veteran filed his original service connection claim in March 
1987 using a VA Form 21-526e, Veteran's Application for 
Compensation or Pension at Separation from Service.  His claims 
included entitlement to service connection for high blood 
pressure.  In a rating decision dated in July 1987, the RO granted 
service connection for hypertension effective the day following 
separation from service and assigned a 10 percent rating for that 
disability.  In the same rating decision, the RO granted service 
connection for generalized dermatitis with a 10 percent rating and 
chronic headaches with a 10 percent rating.  The RO also granted 
service connection for several other disabilities for which it 
assigned noncompensable ratings; the combined rating for all 
service-connected disabilities was 30 percent.  

On a VA Form 21-4138, Statement in Support of Claim, received at 
the RO on May 12, 2000, the veteran stated that he would like to 
request service connection for a heart attack suffered in 1997 and 
for subsequent triple bypass surgery that was performed in late 
July 1997.  The veteran thereafter submitted medical records 
pertaining to his treatment for his myocardial infarction and 
surgery for his coronary artery disease.  In July 2000, the 
veteran underwent a VA examination in conjunction with the claim; 
in the examination report the physician opined that it was highly 
likely that the veteran's service-connected hypertension was 
directly related to, and likely a major risk factor in, his 
coronary artery disease.  Thereafter, in an April 2001 rating 
decision the RO granted service connection for postoperative 
residuals of coronary artery disease with myocardial infarction 
secondary to his service-connected hypertension effective from May 
12, 2000, the date of receipt of the VA-21-4138 in which the 
veteran stated his claim.  

The veteran has disagreed with the assigned effective date.  He 
asserts that a letter dated November 17, 1997, which he sent to 
the RO, is an informal claim for postoperative residuals of 
coronary artery disease with myocardial infarction and the service 
connection effective date should be the date the RO received the 
letter.  There is, however, no indication in the claims file that 
the RO received that letter prior to May 12, 2000, when the form 
seeking service connection was received.  The veteran submitted a 
copy of his November 17, 1997, letter in November 2000, and in a 
letter to the veteran dated in March 2001, the RO stated that it 
had not found his November 1997 letter in his claims file.  The RO 
noted that the subject of the letter was regarding the expense the 
veteran was paying for medication for his heart condition.  The RO 
told the veteran that while the RO was not certain, it was quite 
possible that this letter was forwarded to the Dallas VA Medical 
Center for response because the VA Medical Center has a 
prescription program that provides medication at low cost.  The 
veteran has testified that he sent the letter to the RO in 
November 1997 and that he received no response from the RO.  He 
also testified that he telephoned the RO in April 1998 to 
determine whether his claim was being worked on.  The veteran 
testified that he spoke with a VA benefits counselor and explained 
that he had had a massive heart attack and had sent the RO a 
letter in 1997.  The veteran testified that the benefits counselor 
said he would try to find the veteran's file and the letter and 
would get back to him.  The veteran testified that the counselor 
did not offer to receive a claim over the telephone and that the 
RO did not initiate subsequent contact with him concerning his 
inquiry about the November 1997 letter.  

There is in the claims file no record of the RO having received 
the veteran's letter dated November 17, 1997, prior to the 
veteran's first submission of a copy of the letter in November 
2000.  The Board has, however, reviewed the contents of the 
letter, and concludes that even if it were shown that the letter 
was in fact received at the RO in 1997, it could not reasonably be 
construed as an informal service connection claim. 

In this regard, the letter includes the veteran's name and VA file 
number, and the complete text of the letter reads as follows:

    I am a retired veteran with a 30% disability.  Four months 
ago, I had a massive heart attack (July 21, 1997).  On July 28th 
after getting me stabilized, I had a triple bipass [sic] surgery 
and found that part of my heart was damaged permanently and I was 
put on numerous medication[s] for the rest of my heart.  These 
medications are very expensive and even after my employer's 
insurance pays it's [sic] portion it still leave me with a little 
over $100 a month to pay out of my pocket.  I am requesting any 
help and info from VA to pay the remaining amount that I am paying 
out of my pocket.  Please help because I cannot afford additional 
expense that worries me each month to the point that it can cause 
me more health harm.  
    The burden becomes unbearable because I worry my family about 
trying to take care of them.  

The veteran argues that the letter clearly indicates intent to 
apply for one or more benefits.  He argues that the letter clearly 
asked for help concerning his 30 percent disability and says that 
he clearly identified his heart attack.  He argues that his second 
request in the letter was a request for information from VA to 
identify any type of relief with medications that he was entitled 
to for his heart.  In support of his argument, the veteran relies 
of the statements of the Court in Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992) to the effect that VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims for benefits, formal and informal, and VA 
is required to identify and act on informal claims for benefits.  
The Board notes, however, that in Servello the appellant was 
seeking an earlier effective date for a total rating based on 
individual unemployability and the Court was addressing that 
aspect of the law where medical evidence may in certain 
circumstances be accepted as an informal claim for an increase in 
disability compensation where a formal claim for compensation has 
been allowed.  See Servello, at 198.  Here the issue is whether 
the November 1997 letter might serve as a claim for service 
connection for postoperative residuals of coronary artery disease 
with myocardial infarction; the issue does not involve an 
increased rating claim or total disability claim for disabilities 
for which service connection had been granted previously.  

The veteran further argues that his was not a vague request and 
states that the Court has held that a veteran need not specify 
with precision the appropriate legal provision for the benefit he 
is seeking and the VA's statutory duty to assist requires a 
liberal reading of documents and evidence to include consideration 
of issues reasonably raised therein.  In this regard he cites 
Staunton v. Brown, 5 Vet. App. 563, 570 (1993); McGrath v. Brown, 
5 Vet. App. 57, 60 (1993); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Review 
of these cases indicates that they are not applicable here.  Most 
involve implied claims of entitlement to a total rating based on 
individual unemployability or implied claims for special monthly 
compensation, both situations being special cases of increased 
ratings for disabilities for which service connection has 
previously been granted and are cases to which the provisions of 
38 C.F.R. § 157 apply.  See 38 C.F.R. § 3.157(b) (where a claim's 
formal claim for compensation already has been allowed, receipt of 
certain medical evidence will be accepted as an informal claim).  

In particular, in that part of the Staunton decision to which the 
veteran referred, the Court held that having presented letters and 
testimony stating he could no longer work, the appellant presented 
a well-grounded claim for a total disability rating based on 
unemployability, which required compliance with VA's duty to 
assist.  Staunton, at 570.  In McGrath, the appellant claimed that 
the Social Security Administration had found him to be 
unemployable and submitted Social Security records as evidence in 
support of his claim.  The Court implied that by doing this the 
veteran raised a claim for a total disability rating based on 
unemployability and held that although the appellant did not 
expressly raise the appropriate legal provision for the benefit 
sought, the Board could not ignore or reject the appellant's total 
disability claim.  McGrath at 60.  In Akles, the appellant was 
service connected for atrophy of the left testicle and submitted a 
claim for benefits based on an increased testicular pain and 
complete atrophy.  The Court found VA erred when it failed to 
infer a claim for special monthly compensation from the 
appellant's request for an increased rating.  

In EF v. Derwinski, 1 Vet. App. 324 (1991), the Court held that 
the issue of whether the appellant's depression was the result of 
his service-connected condyloma was raised by a psychiatrist's 
statement submitted by the appellant.  EF, at 326.  In that 
context, the Court noted that on the receipt of a substantive 
appeal of the denial of service connection, the Board was obliged 
to review all issues reasonably raised from a liberal reading of 
the substantive appeal and said that the VA's statutory "duty to 
assist" extended this liberal reading to include issues raised in 
all documents or oral testimony submitted prior to the Board's 
decision in a claim for service connection for psychiatric 
disability.  The Board observes that in EF the extension of the 
duty to assist in terms of a liberal reading of documents arose 
after the underlying service connection claim had been filed and 
that the document to which the reading was extended was medical 
evidence of an etiological relationship between a service-
connected disability and a psychiatric disorder, raising not a new 
claim but rather an alternative theory upon which the service 
connection claim was to be considered.  

The veteran argues that VA failed in its duty to assist him 
because his November 1997 letter provided his name, VA file 
number, the fact that he had a heart attack and that he currently 
had a 30 percent disability rating.  He asserts that a simple, 
cursory computer query by the RO would have shown that he was 
service connected for hypertension at a 10 percent rating and that 
the RO should therefore have immediately sent him a formal claim 
form for service connection for his myocardial infarction and 
coronary artery bypass graft.  

The Board is not persuaded by the veteran's arguments because when 
it examines the content of his November 1997 letter it finds that 
it in no way expresses an intent to seek VA benefits for his 
myocardial infarction and bypass surgery other than help with 
medications.  This is not, in the Board's judgment, enough to 
evince intent to apply for service connection for postoperative 
residuals of coronary artery disease with myocardial infarction 
because VA regulation provides that a document purporting to be an 
informal claim must itself express intent to seek the benefit at 
issue.  38 C.F.R. §§ 3.1(p), 3.155(a).  Here the benefit at issue 
is service connection, and the veteran did not mention service 
connection nor did he mention that his service-connected 
disabilities included hypertension.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was expressed.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995).  There is no provision in the law 
for awarding an earlier effective date based on the veteran's 
assertion that the disability existed before he filed the claim.  
The Board concludes that it is not reasonable to construe the 
veteran's November 1997 letter as an indication that he was 
seeking service connection for postoperative residuals of coronary 
artery disease with myocardial infarction at that time.  It does 
not, in the Board's view, show that he had an intent to apply for 
service connection at that time, nor does it evidence a belief on 
his part that he was entitled to such a benefit.  

It appears that the veteran believes that VA was required to infer 
a claim for service connection for postoperative residuals of 
coronary artery disease with myocardial infarction secondary to 
his service-connected hypertension from his November 1997 letter 
even in the absence of any statement whatsoever from him to the 
effect that he in fact was seeking service connection for his 
myocardial infarction and coronary artery disease.  The Board 
disagrees.  The law requires that an informal claim must identify 
the benefit sought.  See 38 C.F.R. § 3.155.  The November 1997 
letter does not satisfy this requirement.  

The Court has held that a claimant must assert a claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App.  537, 540-41 
(1995).  In this regard, in Brannon v. West, 12 Vet. App. 32 
(1998), where in the context of an increased rating claim for a 
service-connected skin disability medical evidence of record 
arguably established a plausible claim for service connection a 
psychiatric disorder etiologically related to the skin condition, 
the Court held that the mere presence of such evidence did not 
establish and intent on the part of the appellant to seek 
secondary service connection for the psychiatric condition.  In 
this case, the veteran's statement said only that he had a 30 
percent VA disability rating, had had a heart attack and heart 
surgery and was seeking help and information about medications.  
The veteran did not express an intent to have his heart disability 
service connected, much less submit medical evidence relating the 
myocardial infarction and coronary artery disease to his service-
connected hypertension.  The Court has further held that VA is not 
held to a standard of prognostication when determining what issues 
are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; 
Allin v. Brown, 6 Vet. App. 207, 213 (1994) ("[t]here must be some 
indication . . . that [a claimant] wishes to raise a particular 
issue . . . .  The indication need not be express or highly 
detailed; it must only reasonably raise the issue").  Further, in 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir.  1998), the United 
States Court of Appeals for the Federal Circuit held that 
"[s]ection 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid."  

In short, the veteran's contention fails because there was and is 
no obligation on the part of VA to infer secondary service 
connection claims in retrospect.  It was incumbent on the veteran 
in this case to identify the benefit sought, i.e., service 
connection for postoperative residuals of coronary artery disease 
with myocardial infarction, if not in so many words at least to 
such degree that RO personnel could reasonably conclude that a 
claim existed.  He did not do so.

The effective date assigned in this case is dictated by the date 
of filing of the veteran's claim on May 12, 2000.  

Accordingly, the Board finds no basis to award an earlier 
effective date for the awards of secondary service connection for 
postoperative residuals of coronary artery disease with myocardial 
infarction on the basis of any alleged failure to assist the 
veteran prior to May 2000.  

Conclusion

Because there is no evidence to show that the veteran expressed 
intent on an formal or informal basis to file a claim for service 
connection for postoperative residuals of coronary artery disease 
with myocardial infarction any earlier than May 12, 2000, there is 
no legal basis to assign an earlier effective date.  Where the law 
and not the evidence is dispositive of the issue before the Board, 
as in this case, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). Accordingly, the appeal as to this 
issue is denied. 

In sum, the preponderance of the evidence shows that the date of 
the original claim for service connection for postoperative 
residuals of coronary artery disease with myocardial infarction 
was May 12, 2000.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim "shall be 
fixed in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a) (West 2002).  There is no applicable statutory or 
regulatory exception in this case.  Accordingly, an effective date 
earlier than May 12, 2000, for service connection for 
postoperative residuals of coronary artery disease with myocardial 
infarction is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  


ORDER

Entitlement to an effective date earlier than May 12, 2000, for 
service connection for postoperative residuals of coronary artery 
disease with myocardial infarction is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



